Citation Nr: 0608854	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-01 337	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to September 23, 2004, in excess 
of 10 percent prior to September 22, 2005, and in excess of 
40 percent from September 22, 2005.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran service on active duty from October 1951 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, that granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  In October 
2004, the RO increased the evaluation to 10 percent 
disabling, and in November 2005, the RO increased the 
evaluation to 40 percent disabling.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1951 to October 1955.

2.  On February 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


